Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/28/21 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 34, 35, 37, 39 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wuebbolt et al. (US 2017/0140764 A1) , cited by applicant.
Re claim 32:  Wuebbolt et al. teaches a method comprising:
obtaining audio signals wherein the audio signals represent spatial sound (see figure 1 and paragraph [0022] in which contains audio inputs and can be used to render spatial audio using linear methods (see figure 3 including elements for rendering);

associating the spatial metadata with the obtained audio signals so that in a first rendering context the obtained audio signals are used for rendering without using the spatial metadata and in a second rendering context the obtained audio are used for rendering with using the spatial metadata wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (see teaching in paragraph [0014], optimize rendering in which the rendering can be achieved with the use of the metadata or without the use of the metadata by switching between modes, wherein the associating of signals includes at least transmitting the metadata and the audio to a rendering device (decoding device 60 used for rendering).
Re claim 34: the claimed spatial properties as set forth is satisfied by the teaching in paragraphs [0022 and 0031]
Re claim 35: see paragraph [0031] in which the metadata can include the alternatively claimed distance parameters as set forth 
Re claim 37: the alternatively claimed features as set forth are satisfied by the teaching in paragraph [0038] by the use of multiple placed microphones 
Re claim 39: the claimed rendering of “one or more” including a spatial accuracy used during rendering is taught by the use of either the simple mode and enhanced mode configurations used as discussed in paragraph [0014]
5. 	Claim(s) 32-34, 37, 39-44, 47, 49-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (cited by applicant).
Re claim 32: Goodwin et al. teaches a method comprising:

obtaining spatial metadata corresponding to the spatial sound represented with the audio signals (paragraph [0051]); and
associating the spatial metadata with the obtained audio signals (paragraph [0051]) so that in a first rendering context the obtained audio signals (stored and transmitted, later used in rendering) are used to render spatial audio without using the spatial metadata (paragraph [0057, legacy playback by ignoring metadata) and in a second rendering context the obtained audio signals are used to render spatial audio using the spatial metadata (paragraph [0051] optionally retrieved), wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (optimize spatial audio reproduction fidelity), wherein associating the spatial metadata with the obtained audio signals comprises at least one of: transmitting the spatial metadata and the obtained audio signals to a rendering device (paragraph [0051, subsequently stored and transmitted); or
storing the spatial metadata with the obtained audio signals (paragraph [0051, subsequently stored and transmitted).
Re claim 42: Goodwin et al. teaches an apparatus comprising:
a processing circuitry (processor) and memory circuitry (software module) that enables the operations of (paragraph [0117])

obtaining spatial metadata corresponding to the spatial sound represented with the audio signals (paragraph [0051]); and
associating the spatial metadata with the obtained audio signals (paragraph [0051]) so that in a first rendering context the obtained audio signals (stored and transmitted, later used in rendering) are used to render spatial audio without using the spatial metadata (paragraph [0057, legacy playback by ignoring metadata) and in a second rendering context the obtained audio signals are used to render spatial audio using the spatial metadata (paragraph [0051] optionally retrieved), wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (optimize spatial audio reproduction fidelity), wherein associating the spatial metadata with the obtained audio signals comprises at least one of: transmitting the spatial metadata and the obtained audio signals to a rendering device (paragraph [0051, subsequently stored and transmitted); or
storing the spatial metadata with the obtained audio signals (paragraph [0051, subsequently stored and transmitted).
Claims 33 and 43: see paragraph [0063] in which the operations can be improved by taking into account multiple frequency bands
Re claims 34 and 44: note that the metadata included is related to a sound space, i.e. audio scene which is the environment in which the audio is captured by microphones (paragraph [0051]) 
Re claims 37 and 47: note that the captured signals are obtained from a microphone array (i.e. plural microphones spaced from one another) satisfying the alternative arrangement as set forth
Re claims 39 and 49: note that the rendering can be for a type of rendering device arrangement (playback configuration paragraph [0072])
Re claims 40 and 50: see teaching in paragraph [0098] in which rendering is adjusted based on movement of a user (listener’s head motion) 
Re claims 41 and 51: not teaching in paragraph [0077] in which a 4 channel microphone signal is captured which corresponds to as claimed a first order ambisonic signal as set forth
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
8. 	Claims 42, 44, 45 and 47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbolt et al. in view of Baumgarte et al.
Re claim 42: Wuebbolt et al. teaches a method comprising:
obtaining audio signals wherein the audio signals represent spatial sound (see figure 1 and paragraph [0022] in which contains audio inputs and can be used to render spatial audio using linear methods (see figure 3 including elements for rendering);
obtaining spatial metadata (paragraph [0022]) corresponding to the spatial sound represented by the audio signals; and
associating the spatial metadata with the obtained audio signals so that in a first rendering context the obtained audio signals are used for rendering without using the spatial metadata and in a second rendering context the obtained audio are used for rendering with using the spatial metadata wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (see teaching in paragraph [0014], optimize rendering in which the rendering can be achieved with the use of the metadata or without the use of the metadata by switching between modes, wherein the associating of signals includes at least transmitting the metadata and the audio to a rendering device (decoding device 60 used for rendering).  Wuebbolt et al. however does not teach the use of a processing circuitry and a memory including program code as set forth. Baumgarte et al. teaches in a similar environment, .  
9. 	Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbolt et al. in view of Chon et al. (US 2018/0091917 A1).
The teaching of Wuebbolt et al. is discussed above and incorporated herein.  Wuebbolt et al. however does not teach that the audio signals are first order Ambisonic signals as set forth in claims 41 and 51.  Chon et al. teaches in the same environment of audio rendering hat the audio signals being used can include first order Ambisonic signals, paragraph [0071] thereby providing an alternative form of an audio signal used for rendering.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Wuebbolt et al. to predictably provide an alternative audio format used when performing a rendering operation.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbolt et al. in view of Baumgarte et al. as applied to claims 42, 44, 45 and 47-49  above, and further in view of Chon et al. (US 2018/0091917 A1).
The teaching of Wuebbolt et al. in view of Baumgarte et al. is discussed above and incorporated herein.  This combination however does not teach that the audio signals are first order Ambisonic signals as set forth in claim 51.  Chon et al. teaches in the same environment of audio rendering hat the audio signals being used can include first order Ambisonic signals, paragraph [0071] thereby providing an alternative form of an audio signal used for rendering.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Wuebbolt et al. in view of Baumgarte et al. as applied to predictably provide an alternative audio format used when performing a rendering operation.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Allowable Subject Matter
11. 	Claims 36 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed method as provided by the combination of features in claim 32 that additionally includes metadata the indicated how energy levels in the frequency band(s) of the obtained audio signal have been modified as set forth in claim 36 is neither taught by nor an obvious variation of the art of record. The claimed apparatus as provided by .
Response to Arguments
13. 	Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive.
Concerning Wuebbolt et al.:  Applicant argues that this reference does not teach an arrangement that “increases the spatial accuracy” of the rendered audio signals.  Examiner dos not agree.  First the phase “increase the spatial accuracy” can be interpreted as any features allowing for a better rendering to take place, since no details of how the spatial accuracy id increased is provided in the claim.  In Wuebbolt et al. it is clear that the use of metadata is used to optimize the rendering (paragraph [0014]) which as further discussed for example in paragraph [0042] the rendering (optimized rendering) takes into account the number of loudspeakers available for reproduction along with the position of the loudspeakers.  The use of a specific number of loudspeakers available for reproduction along with the position of these loudspeakers provides for an optimized rendering, or as claimed an increase in spatial accuracy.  
Concerning Baumgarte et al.: Applicant’s arguments are persuasive.
				    Examiner’s Comments
14. 	It is noted that applicants amendments made to the claims required an updated search and consideration of art. The art rejection based on Goodwin et al. is taken in view of the amendments made.
Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/11/21